Title: To Thomas Jefferson from George Washington, 13 September 1779
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters West Point Septr. 13th. 1779

I have the honor to inclose your Excellency the Copy of a Letter from Mr. Loring British Commissary of Prisoners to our Commissary of prisoners respecting the measures which have been taken in the Care of Lieutenant Governor Hamilton and the enemys intentions of retaliation in Consequence. By this your Excellency will be able to Judge how far it may be expedient to relax in the present treatment of Mr. Hamilton. Colo. Mathews, who will have  the honor of delivering this, comes out at the request of the Virginia Officers in Captivity to solicit such indulgence for him and his companions, as will induce the enemy to relinquish the Execution of their threats. I have the honor to be With perfect Respect and Esteem Your Excellencys Most Obedt. Servt.,

G Washington

